DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.
Response to Amendment
Applicants’ amendment, filed on 05/27/2021, in response to claims 1-9 and 11-14 rejection from the final office action (11/27/2020), by amending claim 1 and cancelling claim 13 is entered and will be addressed below.
Claim Interpretations
The ”a gas supply system” of claim 1, this is not considered under 35 112f because it is further structurally modified by “the gas supply system includes a first gas supply that supplies a first processing gas into the processing container, and a second gas supply that supplies a second processing gas into the processing container” later in claim 1. 



The previously added limitation “tapered shape”, taper is considered “to gradually become narrower toward one end, or to make something narrower toward one end”, see OneLook.com.

The claimed “wherein the tilting shaft extends on the first axis including a position between a center of the support structure and the electrostatic chuck” of claim 7 is the tilting shaft unit above the center (and below the holding unit), including right at the center (and right at the holding unit), in other words, the “between” is inclusive the two end points. 

The following are considered an intended use of the apparatus:
The “to perform a plasma etching on a processing target” of claim 1,
The claimed “wherein the support structure is inclined at an angle of 60° or less“ of claim 8 is considered an intended use of the apparatus,

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20060180968, hereafter ‘968), in view of Okayama et al. (US 6485604, hereafter ‘604), Wang et al. (US 20040194706, hereafter ‘706), Rossman et al. (US 20020163637, hereafter ‘637), Cheah et al. (US 20040137725, hereafter ‘725), and Carducci et al. (US 20130087286, hereafter ‘286).
‘968 teaches some limitations of:
Claim 1: A chuck 14 is provided within the reaction chamber 13 to support the semiconductor wafer W, and a gas distribution ring 15 is interposed between the upper surface of the body 11 and the cover 12. The gas distribution ring 15 includes a plurality of gas supply nozzles 16 to supply a processing gas into the reaction chamber 13. The gas distribution ring 15 has a path formed therein to distribute the processing gas to the respective gas supplying nozzles 16, and communicates with an outer gas supplier 17 through a pipe 18 to supply the processing gas into the reaction chamber 13. The cover  an etching process to etch the film on the surface of the semiconductor wafer W by controlling the processing gas supplied into the reaction chamber 13 and process parameters ([0034], the claimed “A plasma processing apparatus comprising: a processing container; a gas supply system that supplies a gas into the processing container; a plasma source that excites the gas supplied by the gas supply system to generate plasma to perform a plasma etching on a processing target; a support structure that holds the processing target within the processing container”, note the slant adjuster 50 is the claimed “support structure”);
a vacuum pump 23 and a pressure controller 24 are connected to maintain a vacuum state within the reaction chamber 13 ([0033], last sentence, the claimed “an exhaust path that evacuates a space within the processing container, wherein the exhaust path is provided below the support structure”),
with an outer gas supplier 17 through a pipe 18 to supply the processing gas into the reaction chamber 13 (Figs. 1-3, [0032], 3rd sentence, the claimed “the gas supply system includes a first gas supply that supplies a first processing gas into the processing container”),
Fig. 1 also shows a inclined surface between extension 52a, 52b and bottom supporting part 51 (the claimed “the support structure having a tapered shape at its lower portion”),  
parallel to an upper surface of the chuck 14, , and a rotational axis B of the chuck rotating device 30 can be positioned perpendicular to the upper surface of the chuck 14 ([0042], the claimed “is configured to rotatably and tiltably support the processing target”).

	‘968 does not teach the other limitation of:
Claim 1: (1A) a rectifying member provided within the processing container and encloses the support structure, the rectifying member having an upper portion and a lower portion, the upper portion has a cylindrical side wall, the lower portion has an inclined side wall and a bottom plate having a planar surface, the inclined side wall connecting the cylindrical side wall to the bottom plate; 
(1B) (the gas supply system includes a first gas supply that supplies a first processing gas into the processing container), and a second gas supply that supplies a second processing gas into the processing container, 

(1C) the plasma processing apparatus further includes a bias power supply that applies a pulse-modulated DC voltage, as a bias voltage for ion attraction, to the support structure,
(1D) and a plurality of openings to pass the gas within the rectifying member to the space is provided on the inclined side wall and the bottom plate but not on the cylindrical side wall.
Claim 12: wherein the upper portion of the rectifying member has a cylindrical shape with a fixed width and extends along an inner wall surface of a middle portion of the processing chamber,
the lower portion of the rectifying member is continuous from the upper portion of the rectifying member, and
a width of the lower portion gradually decreases along the inner wall surface of the processing container.
Claim 14: wherein the tapered shape of the support structure is a truncated cone shape.

‘604 is an analogous art in the field of Substrate Processing Apparatus (title) A distance between the opposed electrodes can be changed in a state in which the inner tank can completely confine plasma therein (abstract). ‘604 teaches that An inner tank body 32 is provided in the outer tank body 21. A lower inner tank side wall 321 which is a side wall of the inner tank body 32 is provided in correspondence with the upper inner tank side wall 31. A bottom plate 322 of the inner tank body 32 is fixed to upper ends of inner tank driving shafts 42 and 43 (Fig. 1, col. 5, lines 23-28), Referring to FIG. 2, a bottom plate 322 of an inner tank body 32 is fixed to an upper end of an inner tank driving shaft 73 … and the lower inner tank side wall 321 is also lifted and abutted against the upper inner tank side wall 31 (col. 7, lines 47-59), for the purpose of enhancing the processing efficiency of both the plasma-enhanced CVD film formation and the gas cleaning (col. 7, lines 31-33). Note Fig. 2 shows the bottom plate 322 having a planar surface with holes 323, Applicants’ planar bottom plate of the rectifying member also includes holes (Fig. 1). 

‘604’s inner tank body 32 conforms with the outer tank 20. The outer tank 20 has rectangular cross section, different than the shape of the reaction chamber 13 of ‘968.

‘706 is an analogous art in the field of thermal chemical vapor deposition (CVD) in semiconductor fabrication processes ([0006], 2nd sentence), plasma chamber rd sentence). ‘706 teaches that FIG. 4 further illustrate that the reaction chamber 408 is lined with a temperature-controlled liner or an insulation liner 409  … to prevent the undesirable condensation of particles  ([0072], 1st and last sentences).  Fig. 4 shows the liner 409 conforms the shape of the inner surface of the chamber and has cylindrical tubular upper portion, a truncated cone lower portion, and a bottom plate with a center hole, in other words, the shape of the chamber is the same as the reaction chamber 13 of ‘968 and the liner 409 conform with the chamber. 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added inner tank 32 of ‘604 to the reaction chamber 13 of ‘968, for the purpose of enhancing the processing efficiency of both the plasma-enhanced CVD film formation and the gas cleaning (col. 7, lines 31-33). Furthermore, to have add a truncated cone lower portion, as taught by the liner 309 of ‘706, to conform with the truncated lower portion of the chamber 13 of ‘968 (the limitations of 1A, 12, and 14), for the purpose of preventing the undesirable condensation of particles, as taught by ‘706 ([0072], 1st and last sentences). 

‘637 is an analogous art in the field of plasma deposition processes (title), fabrication of modern semiconductor devices … Plasma-enhanced CVD ([0002]). ‘637 teaches that Vacuum system 70 includes throttle body 25, which houses twin-blade 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted a gas delivery system 33 with several sources and the system controller 60 of ‘637 to enhance the apparatus of ‘968 (the limitation of 1B), for the purpose of real-time monitoring ([0006]) and for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 

	‘637 further teaches A bias plasma system 80B includes a bias RF ("BRF") generator 31C and a bias matching network 32C ([0041]) but does not teach a DC pulsed bias.

‘725 is an analogous art in the field of PECVD ([0012], same as ‘968 [0034]). ‘725 teaches that using a pulsed modulated DC signal to bias FCVA process … ([0029]), A bias signal module 340 applies a pulsed, modulated bias signal 350 to the substrate 330 or a substrate holder 332 (Figs. 6 and 4, [0071], last sentence), for the purpose of formation of a conformal metal coating, even in high aspect ratio vias and trenches (abstract, note FCVA Filtered Cathodic Vacuum Arc is an ion beam/plasma generator).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted a pulsed modulated DC bias, as taught by ‘725, replacing RF bias of ‘637, and then combined with ‘968 and ‘706 (the limitation of 1C), for the purpose of formation of a conformal metal coating, even in high aspect ratio vias and trenches, as taught by ‘725 (abstract).

‘603 teaches discharge ports 323 at the bottom of the tank body 32. ‘706 has one center opening at the insulation liner 409 but no openings at the truncated cone lower portion.

‘286 is an analogous art in the field of symmetric plasma process chamber (title) Electronic devices, such as flat panel displays and integrated circuits commonly are fabricated … by plasma enhanced CVD (PECVD) ([0005]), a substrate support assembly 160 (Fig. 1, [0019], 2nd last sentence) a plasma chamber design that allows extremely symmetrical electrical, thermal, and gas flow conductance through the chamber (abstract). ‘286 teaches that referring to FIGS. 1 and 4, a conductive, slant mesh liner 400 is positioned in a lower portion of the upper liner assembly 144 … The slant mesh liner 400 may have a bottom wall 402 and an outer wall 404 extending at an outward and upward angle from the bottom wall 402. The outer wall 404 may have a plurality of apertures 410 formed therethrough. The apertures 410 may be positioned symmetrically about a center axis of the slant mesh liner 400 to allow exhaust gases to be drawn uniformly therethrough, which in turn, facilitates uniform plasma formation in the processing region 102 and allows greater control of the plasma density and gas flow in the processing region 102 ([0049], the outer wall corresponds to the truncated cone of the lower portion of the liner/ rectifying member. Note the passages 189 is non-symmetrical that improved plasma uniformity, i.e. rectifying). 


Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a plurality of apertures 410 at the truncated cone portion of the imported liner 409 with a center opening from ‘706 (optionally changed to multiple ports of ‘637), with different passages size in each 

‘968 further teaches the limitations of:
Claim 2: rotational shafts 53a and 53b bending from the extensions 52a and 52b and extending externally of the body 11 and rotatably supported at opposite side surfaces of the body 11, respectively ([0036], the claimed “wherein the support structure includes a tilting shaft that extends on a first axis extending in a direction perpendicular to a vertical direction”),
the driving device 70 can include a driven pulley 71 coupled to the rotational shaft 53b extending externally of the body 11, a driving motor 72 to rotate the driven pulley 71 in the clockwise or the counterclockwise direction ([0038], the claimed “the plasma processing apparatus is further configured to pivotally support the tilting shaft and rotate the support structure around the first axis”), 
A sealing member 59 is interposed between the upper surface of the supporting part 51 and the lower surface of the chuck 14, and partitions an interior portion of the reaction chamber 13 from the hollow space 56 ([0037], 2nd last sentence), The supporting part 51 of the reaction chamber 13 has a hollow space 56 formed therein to accommodate the chuck rotating device 30, and to communicate externally with respect to the body 11 through hollow spaces 57 respectively formed in the extensions 52a and 52b and the rotational shafts 53a and 53b  ([0037], external environment is .
Claims 3-4, 6-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘968, ‘603, ‘706, ‘637, ‘725, and ‘286, as being applied to claim 2 rejection above, further in view of Mitchell (US 6740894, hereafter ‘894).
‘968 further teaches some limitations of:
Claim 3: the chuck 14 includes an upper electrode plate 14a to fix the semiconductor wafer W thereon by use of an electrostatic force caused by application of DC power, and lower insulating plates 14b and 14c below the electrode plate 14a ([0039], the claimed “wherein the support structure further comprises: an electrostatic chuck that holds the processing target”), 
When constructing the chuck rotating device 30 and the slant adjuster 50, a rotational axis A of the slant adjuster 50 can be positioned in parallel to an upper surface of the chuck 14, and a rotational axis B of the chuck rotating device 30 can be positioned perpendicular to the upper surface of the chuck 14 ([0042], the claimed “and is rotatable around a second axis perpendicular to the first axis”);
A sealing member 59 is interposed between the upper surface of the supporting part 51 and the lower surface of the chuck 14, and partitions an interior portion of the reaction chamber 13 from the hollow space 56 ([0037], 2nd last sentence, the claimed “a container that forms the hollow interior of the support structure, together with the electrostatic chuck; a seal that seals the support structure”),
 chuck”).

The combination of ‘968, ‘603, ‘706, ‘637, ‘725, and ‘286 does not teach the limitations of:
Claim 3: a magnetic fluid (seal that seals the support structure).

‘894 is an analogous art in the field of Adjustable implantation angle workpiece support structure for an ion beam implanter utilizing a linear scan motor (title), for doping semiconductor wafer (col. 1, line 24, i.e. deposition) with workpiece support structure includes a rotation member rotatably affixed to the implantation chamber (abstract). ‘894 teaches that the rotation member 110 further includes a spindle bearing system 116 disposed in the spindle bearing support housing 112 and a hollow tilt axis shaft 123 rotatably supported by the spindle bearing systems (Fig. 2, col. 6, lines 55-58, see also Fig. 1, which is a top plan view, substrate 24 is horizontal ), The rotary drive mechanism 120 includes a rotational servomotor 122 which, in response to control magnetic fluid (ferrofluid) seal system 130 (col. 7, lines 24-27), advantageously, since the interior region 196 of the support arm 206 is at atmospheric pressure, a direct drive motor 210 of the workpiece holder assembly 200 which rotates the electrostatic clamp 202 and the workpiece 24 disposed thereon (col. 9, lines 52-56, therefore, the drive motor 210 is within the container unit), the drive motor 210 may rotate the workpiece holder 208 indirectly by a belt or cable (col. 10, lines 37-38), for the purpose of uniform implantation (col. 2, line 21). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted a magnetic fluid seal, as taught by ‘894, as the sealing member 59 of ‘968, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 

‘968 further teaches the limitations of:
Claim 4: a pulley 32b coupled to a shaft of the driving motor 32a, and a belt 32c connecting the pulley 32b and the outer surface of the rotating member 31 ([0041], the 
Claim 6: as shown in Fig. 1, the rotational axis B of the chuck rotating device 30 coincides with a central axis of the upper electrode 20/plasma source (the claimed “wherein in a state where the support structure is not inclined, the second axis coincides with a central axis of the plasma source”).
Claim 8: Fig. 1 shows a state of zero degree tilting (the claimed “wherein the support structure is inclined at an angle of 60° or less”).
Claim 11: the chuck 14 includes an upper electrode plate 14a to fix the semiconductor wafer W thereon by use of an electrostatic force caused by application of DC power, and lower insulating plates 14b and 14c below the electrode plate 14a ([0039], the claimed “wherein the electrostatic chuck comprises an insulating member inside thereof”).

‘968’s rotational shafts 53a and 53b extends on a first axis that is above the electrostatic chuck 14. ‘968 does not teach the limitations of:
Claim 7: wherein the tilting shaft extends on the first axis including a position between a center of the support structure and the electrostatic chuck.



Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have re-arranged the rotational shafts 53a and 53b at position below the electrostatic chuck 14 in ‘968, as taught by ‘894. It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘968, ‘604, ‘706, ‘637, ‘725, ‘286, and ‘894, as being applied to claim 3 rejection above, further in view of Sugi (US 20130113169, hereafter ‘169).
‘968 further teaches some limitations of:
Claim 5: Fig. 1 shows the rotational shafts 53a and 53b has a tubular shape (the claimed “wherein the tilting shaft has a tubular shape”). 

Fig. 4 of ‘725 shows DC bias connected through substrate holder 332. The combination of ‘968, ‘604, ‘706, ‘637, ‘725, ‘386, and ‘894 does not expressly teach the limitations of:
Claim 5: and the bias power supply is electrically connected to the electrostatic chuck via a wiring extending to an inside of the container through an inner hole of the tilting shaft.

nd and 3rd sentence), ion beam source 5 serves as an apparatus which ionizes a gas using a plasma ([0043]) and the substrate holding portion 7a includes a dielectric plate 23 serving as a mounting surface on which the substrate W is set, and an electrostatic chuck (electrostatic chuck device) 24 for pressing and fixing the substrate W set on the dielectric plate 23 against and to the dielectric plate 23 by an appropriate electrostatic attraction force (Fig. 2, [0047]), The electrostatic chuck 24 serves as a positive/negative bipolar chuck device, which includes two electrodes 28a and 28b ([0049]). ‘169 teaches that the power input mechanism 30 is connected to a first voltage supply source 71a, which supplies a first voltage (for example, a DC bias voltage or an RF voltage (Fig. 2, [0050]), A rotary cylinder 32 is capable of rotation about the rotation axis B ([0051], corresponding to the tilting shaft unit), for the purpose of stable power input ([0007]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have arranged the imported pulsed modulated bias signal line 350 of ‘725 through the rotational shafts 53a and 53b of ‘968, as taught by ‘169, for the purpose of stable power input, as taught by ‘169 ([0007]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘968, ‘604, ‘706, ‘637, ‘725, ‘286, and ‘894, as being applied to claim 3 rejection above, further in view of Duescher (US 6149506, hereafter ‘506).
	The combination of ‘968, ‘604, ‘706, ‘637, ‘725, ‘286, and ‘894 does not teach the limitations of:
Claim 9: wherein the tilting shaft extends on the first axis including a center of gravity of the support structure.

‘506 is an analogous art in the field of semiconductive wafer manufacture (col. 1, line 62), including a work piece holder (abstract), a workpiece holder with various orientations of gimbals to reduce tilting torque on the workpiece holder (col. 10, lines 45-47). ‘506 teaches that it has been found that to correct for out-of-balance swiveling of the workpiece holder due to rotation of the workpiece holder with a mass center of gravity located below (or above) the pivot can be reduced by moving the center of the pivot joint closer to the center of gravity of the workpiece holder (col. 97, lines 28-32), FIGS. 18 and 19 show constructions which address solutions to this problem and which move the center of gravity of the workpiece holder closer to the rotational center of the pivot connection to the shaft (col. 97, lines 38-41).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have re-arranged the rotational shafts 53a and 53b to the center of gravity of the slant adjuster 50 of ‘968, as taught by .

Response to Arguments
Applicant's arguments filed 05/27/2021 have been fully considered but they are not persuasive. 
In regarding to claim interpretation, Applicants argue that by moving “to perform a plasma etching on a processing target” from preamble to the claim body makes it part of the structure, and “wherein the support structure is inclined at an angle of 60° or less“ is a structure, see the top of page 7. 
This argument is found not persuasive.
Performing etching process is an intended use of the apparatus, no matter where the words are placed. 
The incline angle of the support structure is an intended use of the apparatus.
In regarding to 35 USC 103 rejection, Applicants argue that ‘706’s insulation liner 409 does not have any holes on the inclined side wall, and any holes in the inclined sidewall would destroy the function of insulation, see the 3rd paragraph of page 9. 
This argument is found not persuasive.
The body 32 of ‘604 is not insulation. ‘706’ conformal shape is to modify the shape of the body 32 in a chamber body 11 of ‘968. 
Furthermore, even if the insulation function has to be maintained, forming a few holes on the liner 409 does not destroy its insulation function. The majority of the surface area is still function as insulation. For example, US 6998172 teaches hole 32 in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6998172 teaches hole 32 in thermal barrier coating TBC 26 (Fig. 2). US 20110259316 teaches a plurality of holes are drilled in the lateral thermal insulator ([0057], which is 6 or 7 in Figs. 1-6).

US 20070166846 is cited for two different gas inlets at opposite side of the chamber (Fig. 1).

US 20140262755 is cited pulse modulated bias to substrate ([0059]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEATH T CHEN/Primary Examiner, Art Unit 1716